Citation Nr: 1759352	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-33 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to January 23, 2017, and in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to January 23, 2017, and in excess of 30 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to January 23, 2017, and in excess of 20 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to January 23, 2017, and in excess of 20 percent thereafter.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for upper and lower extremity peripheral neuropathy and assigned initial 10 percent ratings for each extremity, effective June 20, 2009.  In November 2016, the Board remanded the matter for additional evidentiary development. 

While the matter was in remand status, in a March 2017 rating decision, the RO increased the rating for the Veteran's right upper extremity peripheral neuropathy to 40 percent, his left upper extremity peripheral neuropathy to 30 percent, his right lower extremity peripheral neuropathy to 20 percent, and left lower extremity peripheral neuropathy to 20 percent, all effective January 23, 2017.  Although higher ratings have been granted, these issues remain in appellate status, as the maximum schedular rating has not been assigned from the award of service connection nor has the Veteran withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In its November 2016 decision, the Board noted that the Veteran had filed a timely notice of disagreement with a January 2016 rating decision denying service connection for sleep apnea.  In addition, a review of the record indicates that the Veteran filed a timely notice of disagreement with a May 2017 rating decision denying service connection for spinal stenosis.  In August 2017, the RO issued a Statement of the Case addressing these issues.  The record currently available to the Board contains no indication that the Veteran has submitted a substantive appeal.  Under these circumstances, these issues are not currently before the Board.  


FINDINGS OF FACT

1.  For the period prior to May 14, 2013, the Veteran's right and left upper extremity peripheral neuropathy was manifested by no more than moderate incomplete paralysis of the median nerve.  

2.  For the period from May 14, 2013, the Veteran's right and left upper extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the upper radicular groups, including the median and ulnar nerves.  

3.  For the entire appeal period, the Veteran's right and left lower extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for right upper extremity peripheral neuropathy have been met prior to May 14, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2017).

2.  The criteria for an initial rating of 20 percent, but no higher, for left upper extremity peripheral neuropathy have been met prior to May 14, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2017).

3.  The criteria for a 40 percent rating, but no higher, for right upper extremity peripheral neuropathy have been met from May 14, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017).

4.  The criteria for a 30 percent rating, but no higher, for left upper extremity peripheral neuropathy have been met from May 14, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017).

5.  The criteria for an initial 20 percent rating, but no higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2017).

6.  The criteria for an initial 20 percent rating, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

In June 2009, the Veteran submitted an application for VA compensation benefits, seeking service connection for multiple disabilities, including neuropathy of the lower extremities.

VA medical records assembled in connection with the claim show complaints and treatment for peripheral neuropathy of the upper and lower extremities.  In pertinent part, an August 2008 VA medical record shows that the Veteran reported painful peripheral neuropathy mainly at the lower extremities and occasionally the upper extremities, with stabbing pain and numbness.  The Veteran denied weakness.  In November 2008, the examiner noted that the Veteran had a past medical history significant for diabetes mellitus, diagnosed in 2000.  The Veteran had symptoms of numbness in toes for the past five years, and occasional numbness in his fingertips.  The Veteran's strength was normal in the lower extremities.  His sensation was decreased in proximal to distal gradient.  An electro diagnostic evaluation revealed evidence of a sensorimotor neuropathy at the bilateral wrists (carpal tunnel syndrome).  Significant lower extremity edema precluded testing.

In connection with the claim, the Veteran was afforded a VA medical examination in April 2010.  He reported paresthesia, loss of sensation, and pain in his thighs and pads of his feet.  On examination, the lower extremities showed normal temperature and color.  There were no trophic changes or ulcers.  Dorsalis pedis and posterior tibial pulses were decreased.  The reflex exam found hypoactive reflexes in his biceps, triceps, brachioradialis, finger jerk, and knee jerk.  Ankle jerk was absent.  A sensory examination of the lower extremities revealed decreased vibration, pain/prick, and light touch in the feet.  The upper extremity examination revealed that the median nerve was affected.  There was decreased vibration, pain, pinprick, and sensation to light touch in the hands.  The Veteran's muscle tone was normal, and there was no evidence of atrophy in any extremity.  The motor examination showed active movement against full resistance for all upper and lower extremities.  The strength test for his lower extremities was normal.  The Veteran's gait was normal, and the function of any joint was not affected by the nerve disorder.  Nerve conduction studies showed sensorimotor medial neuropathy at the bilateral wrists.  The lower extremities could not be tested due to significant edema.  The examiner determined a diagnosis of peripheral neuropathy of the upper extremities involving the median nerve, and peripheral neuropathy of the lower extremities.  There was no paralysis or neuritis, although neuralgia was present.  The examiner indicated that the Veteran's neuropathy had no effect on his usual occupation.  On his daily activities, he was impacted by decreased balance and less activity.  

In a July 2010 rating decision, the RO granted service connection for upper and lower extremity peripheral neuropathy and assigned initial 10 percent ratings for each upper extremity, effective June 20, 2009, pursuant to Diagnostic Code 8515 (median nerve).  The RO also granted service connection for lower extremity peripheral neuropathy and assigned initial 10 percent ratings, effective June 20, 2009, pursuant to Diagnostic Code 8520 (sciatic nerve).  

The Veteran appealed the initial ratings assigned by the RO, stating higher ratings were warranted because he experienced a lot of numbness in his hands and legs as well as occasional stabbing pains.  

On May 14, 2013, EMG/NCS testing was performed in connection with the Veteran's complaints of numbness and tingling and loss of sensation in the upper and lower extremities.  The results showed sensory and motor polyneuropathy of the upper (median and ulnar) and lower extremities.

In September 2013, the Veteran submitted a Disability Benefits Questionnaire (DBQ) in support of his claim.  The Veteran's right hand is noted as dominant.  The reported symptoms were numbness and burning in feet and hands.  The Veteran had moderate intermittent pain, paresthesia and/or dysesthesias, and numbness in his upper and lower extremities.  He had normal strength in his upper and lower extremities, but for slightly decreased pinch strength in his thumb to index finger.  Deep tendon reflexes were absent.  Light touch was decreased in bilateral hands, fingers, foot, and toes.  Vibration sensation was decreased in upper extremities and absent in lower extremities.  Position sense was normal in all extremities.  The examiner checked a box noting that trophic changes were present but provided no further description, as requested by the questionnaire.  The Veteran did not exhibit atrophy.  The examiner confirmed a diagnosis of diabetic peripheral neuropathy of the upper and lower extremities.  The radial and median nerves of the upper extremities were noted as normal.  The examiner noted that the Veteran had incomplete paralysis of the ulnar nerve in his upper extremities, but did not indicate the severity.  The examiner indicated that the Veteran had a lower extremity diabetic peripheral neuropathy, but then indicated that both the sciatic and femoral nerves were normal, bilaterally.  He did not note the affected nerve.  The examiner indicated that EMG studies performed in May 2013 had been abnormal in all extremities.  He indicated that the Veteran's peripheral neuropathy impacted his ability to work in that he had an ataxic gait with instability.  

In July 2015, EMG/NCS testing showed moderate, bilateral median neuropathy at the wrist, and signs of mild right ulnar neuropathy. 

The Veteran underwent a VA examination of his diabetic peripheral neuropathy in October 2015.  He reported that the onset of his bilateral carpal tunnel syndrome symptoms was in the 1990's, when he developed pain and weakness in bilateral wrist, weak grip, occasional tingling and numbness in his hands while working for an air conditioning company.  The condition has gotten worse, and when he was evaluated at a VA medical center in 2007, he was diagnosed with neuropathy.  He stated that he has been suffering from diabetes mellitus since the 1990's, and has been taking oral medication.  The Veteran's right hand was noted as dominant.  He reported severe constant pain in his right upper extremity and his bilateral lower extremities.  He reported moderate constant pain in his left upper extremity.  The Veteran also reported moderate intermittent pain in his bilateral upper extremities and severe intermittent pain in his bilateral lower extremities.  He reported severe paresthesia and/or dysesthesias in the right upper extremity and moderate paresthesia and/or dysesthesias in the left upper extremity and bilateral lower extremities.  The Veteran reported moderate numbness in his right upper extremity and right lower extremity and severe numbness in the left upper extremity and left lower extremity.  

Muscle strength testing revealed that the Veteran's strength was normal in all extremities.  There was no atrophy present.  The reflex examination was normal for the upper extremities and hypoactive with clonus for the lower extremities.  The sensory examination showed a decreased sensation in the hands/fingers and feet/toes.  There were no trophic changes.  The Veteran had an abnormal gait due to the need for a cane due to right knee arthritis.  Evaluation of the median nerve showed negative results for Phalen's and Tinel's sign.  The examiner noted that the impact of peripheral neuropathy on the Veteran's ability to work was limitation in walking and standing.   

In an October 2016 statement, the Veteran indicated that he has numbness, swelling, and intermittent moments when he is not able to move his hands, which appears to be held by some invisible force, making it impossible for him to bend his hand.  The Veteran also stated that he has numbness, swelling, and intermittent moments when he is not able to ambulate, which appears to be held by some invisible force, both pushing and pulling his lower extremities, making it impossible for him to move forward.

On January 23, 2017, the Veteran underwent another VA examination.  The Veteran complained of progressive numbness and paresthesia of both upper and lower extremities, but much more prominent in the hands and feet.  He reported dropping objects more frequently and more difficulty in performing repetitive hand activities.  The Veteran reported nighttime burning pain of his hands and feet which wakes him up frequently.  He felt that he is losing balance more often due to increased numbness in both feet.  The Veteran stated that he had not fallen this last year, but always ambulates with a cane.  The examiner noted that the Veteran has strong dorsalis pedis and tibialis pulses so that peripheral vascular disease is not an issue.  The examiner further noted that the in the Veteran's hands there were at least two other components compounding his diabetic polyneuropathy; he had bilateral median nerve carpal compression neuropathy as well as some cord compression at the cervical spine level.  

The examiner confirmed the diagnoses of diabetic polyneuropathy of the upper and lower extremities.  The examiner noted that the Veteran has a dominant right hand.  There was moderate constant pain of the bilateral upper and lower extremities.  The Veteran reported moderate intermittent pain in the right upper and lower extremities.  Severe intermittent pain was reported for the left upper and lower extremities.  Paresthesia and/or dysesthesia were reported as moderate in the upper extremities and severe in the lower extremities.  There was moderate numbness in the right upper and lower extremity, and severe numbness in the left upper and lower extremity.  The Veteran's strength was less than normal in the bilateral grip, bilateral pinch, and left ankle dorsiflexion (4/5).  His strength was normal in elbows, wrists, knees, and right ankle (5/5).  

The Veteran's deep tendon reflexes were noted as normal.  Light touch was decreased in bilateral hand/fingers, bilateral ankle/lower leg, and bilateral foot/toes.  The Veteran's position sense was decreased in left lower extremity.  Vibration sensation was decreased in the bilateral upper and lower extremities.  The examination was negative for atrophy.  The examiner noted moderate incomplete paralysis of the median nerve in the bilateral upper extremities.  There was moderate incomplete paralysis of the ulnar nerve in the right upper extremity.  There was mild incomplete paralysis of the ulnar nerve in the left upper extremity.  The Veteran's right and left lower extremities had moderate incomplete paralysis of the sciatic nerve.  The examiner noted that the Veteran's diabetic peripheral neuropathy will impact any job requiring repetitive or prolonged use of hands or hand coordination and/or prolonged or repetitive walking, standing, or any other activity that may require balance.

Based on the results of the VA examination, in a March 2017 rating decision, the RO increased the rating for the Veteran's right upper extremity peripheral neuropathy to 40 percent and his left upper extremity peripheral neuropathy to 30 percent, pursuant to Diagnostic Code 8513 (all radicular groups).  The RO increased the ratings for the Veteran's right and left lower extremity peripheral neuropathy to 20 percent.  All increased ratings were effective January 23, 2017, the date of the examination.  

Applicable Laws

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence in this case consistently shows that the Veteran is right-handed and he has not contended otherwise.  Therefore, the left upper extremity disability evaluation will correspond with the minor ratings and the right upper extremity to the major.

Disability of the median nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis for the minor or major side.  For moderate incomplete paralysis, a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the minor extremity and 50 percent for the major extremity.  Finally, a 60 percent rating is warranted for complete paralysis of the median nerve of the minor extremity and a 70 percent rating for the major extremity, manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); incomplete and defective pronation, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; weakened flexion of the wrist; and pain with trophic changes.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Disability of all radicular groups is rated under Diagnostic Code 8513.  Under those criteria, a 20 percent rating is assigned for mild incomplete paralysis in the major or the minor extremity.  A 40 percent rating is assigned for the major extremity and a 30 percent rating for the minor extremity for moderate incomplete paralysis.  A 70 percent rating is assigned for the major extremity and a 60 percent rating for the minor extremity for severe incomplete paralysis.  Finally, a maximum rating of 90 percent is assigned for the major extremity and of 80 percent rating for the minor extremity for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8513.

Disabilities of the sciatic nerve are rated under Diagnostic Code 8520.  Under those criteria, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Right and left upper extremities

As set forth above, the RO has rated the Veteran's right and left upper extremity peripheral neuropathy as 10 percent disabling prior to January 23, 2017, pursuant to Diagnostic Code 8515.  From January 23, 2017, the RO has assigned a 40 percent rating for his right upper extremity peripheral neuropathy and a 30 percent for his left upper extremity peripheral neuropathy, pursuant to Diagnostic Code 8513.  

The record reveals that following the January 2017 VA examination, the RO changed the applicable diagnostic code from 8515 (impairment of the median nerve) to 8513 (impairment of all radicular groups), apparently based on the examiner's finding of polyneuropathy in his upper extremities.  The Board's review of the clinical evidence, however, indicates that the May 14, 2013, EMG/NCS study revealed polyneuropathy in the Veteran's upper extremities.  Prior to that date, the clinical evidence shows that only the median nerve was affected.  Thus, the Board finds that Diagnostic Code 8513 is most appropriate from that date.  The Board recognizes that the January 2017 VA examination revealed at least two other components compounding the Veteran's diabetic polyneuropathy, including median nerve carpal compression neuropathy and cord compression at the cervical spine level.  However, as the clinical evidence of record does not disassociate the impairment due solely to the diabetic peripheral neuropathy, the Board will consider all symptomatology in rating the Veteran's disability.  

In that regard, the Board finds that the evidence establishes that for the entire period on appeal, the Veteran's upper extremity peripheral neuropathy was manifested by no more than moderate incomplete paralysis.  As delineated in detail above, the Veteran's upper extremity symptoms have included pain, numbness, and paresthesias, with sensory deficits, decreased pulses and hypoactive reflexes.  However, he does not exhibit tropic changes, ulcers, or atrophy.  The Board has considered the notation of trophic changes in the September 2013 DBQ, but finds that it is not probative, given the examiner's failure to describe the changes, including the area or extremities affected.  Additional examination has shown no trophic changes in the upper extremities.  In addition, although the Veteran has exhibited some slightly decreased pinch and grip strength, his upper extremity strength is otherwise normal as is his position sense.  The Board has considered the Veteran's lay statements regarding loss of strength and impaired position sense, but finds the objective examination findings to be more probative as to the clinical severity of these symptoms for rating purposes.  The Board notes that the January 2017 VA examiner characterized the Veteran's bilateral upper extremity disability as moderate and incomplete paralysis, which the Board finds to be consistent with the probative evidence of record.  No examiner has ever characterized the Veteran's upper extremity peripheral neuropathy as severe incomplete paralysis or complete paralysis and the clinical findings do not suggest as much.  

In light of the above, the Board concludes that for the entire period on appeal, the Veteran's upper right and left extremity peripheral neuropathy was most analogous to moderate incomplete paralysis of the median nerve prior to May 14, 2013, and all radicular groups thereafter, warranting an initial rating of 30 percent for the right upper extremity and a 20 percent rating for left upper extremity under Diagnostic Code 8515 prior to May 14, 2013, and a 40 percent rating for the right upper extremity and a 30 percent rating for the left upper extremity from May 14, 2013, under Diagnostic Code 8513.  The Board concludes that the preponderance of the evidence is against higher ratings for any period of the claim.  To that extent, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and left lower extremities

Applying the facts in this case to the legal criteria set forth above, and affording the Veteran the benefit of the doubt, the Board finds that an initial 20 percent rating for the Veteran's lower right and left extremity peripheral neuropathy have been met for the entire period on appeal. 

As set forth above, the record reflects that the Veteran's right and left lower extremity peripheral neuropathy has included pain, numbness, decreased sensation, and impaired reflexes.  The Veteran's position sense and muscle tone, however, has been consistently normal and there is no probative evidence of atrophy or trophic changes.  Again, the Board has considered the notation of trophic changes in the September 2013 DBQ, but finds that it is not probative, given the examiner's failure to describe the changes, including the area or extremities affected.  Again, the other clinical evidence of record indicates that no trophic changes in the lower extremities are present.  Strength testing in the lower extremities has also shown that it has been normal to only slightly decreased.  In addition, although the Veteran exhibited an abnormal gait, it was attributed to his right knee arthritis.  The Board has considered the Veteran's lay statements regarding loss of strength and impaired position sense, but finds the objective examination findings to be more probative as to the clinical severity of these symptoms for rating purposes.  The Board notes that the January 2017 VA examiner characterized the Veteran's bilateral lower extremity peripheral neuropathy as moderate and incomplete paralysis, which the Board finds to be consistent with the probative evidence of record.  No examiner has characterized the Veteran's lower extremity peripheral neuropathy as severe incomplete paralysis or complete paralysis and the clinical findings do not suggest as much.  

The Board notes that VA's Adjudication Manual (Manual) instructs that 38 C.F.R. § 4.124a "does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate." See M21-1, III.IV.4.G.4.b. (updated April 3, 2017).  Additionally, as guidance, the Manual describes moderate incomplete paralysis to include "combinations of significant sensory changes and reflex or motor changes of a lower degree."  See M21-1, III.IV.4.G.4.c.; See also Miller v. Shulkin, 28 Vet.App. 376, 380 (2017) ("Although the note preceding § 4.124a directs the claims adjudicator to award no more than a 20 percent disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level)".  

Furthermore, the Veteran has not described symptoms or impairment characteristic of at least moderately severe incomplete paralysis of either lower extremity.  There is no marked muscular atrophy, or indeed, any atrophy.  The Veteran has active movement possible in the muscles below the knee and his knee flexion is not lost or weakened.  He does not exhibit a foot drop.  

In summary, the Board finds that the criteria for a rating in excess of 20 percent have not been met for any period of the appeal.  Again, the Board has considered the Veteran's reports of numbness, pain, burning, and intermittent moments when he is unable to ambulate.  The disability picture described is one essentially consistent with the criteria for the ratings now assigned, and does not warrant an increase in the ratings.  

In reaching its decision with respect to all the issues on appeal, the Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of his service-connected peripheral neuropathy, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.


ORDER

Entitlement to an initial 30 percent rating, but no higher, for right upper extremity peripheral neuropathy prior to May 14, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an an initial 20 percent rating, but no higher, for left upper extremity peripheral neuropathy prior to May 14, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an a 40 percent rating, but no higher, for right upper extremity peripheral neuropathy from May 14, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 30 percent rating, but no higher, for left upper extremity peripheral neuropathy from May 14, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial 20 percent rating, but no higher, for right lower extremity peripheral neuropathy is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial 20 percent rating, but no higher, for left lower extremity peripheral neuropathy is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


